Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 1 of 28 PageID #: 772



  UNITED SATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------x
  UNITED STATES OF AMERICA,

             -against-                           MEMORANDUM AND ORDER
                                                   17-CR-228(DRH)
  ELVIS REDZEPAGIC,

                   Defendant.                                      FI LED
  ------------------------------x                        _..,   IN CLERK'S OFFICE
                                                         U.S. DISTRICT COURT e.o.N.Y.
  ATTORNEYS:

  For the Government:
                                                        :_*      SEP O2 2020        *
       Richard P. Donoghue                               '1.0NG ISLAND OFFICE
       United States Attorney
       Eastern District of New York
       Central Islip, New York
         By: Artie McConnell, A.U.S.A.
             Saritha Komatireddy, A.U.S.A.

  For Defendant:
       Ahmad & Roche LLP
       22 Cortlandt Street, 16 th Floor
       New York, New York 10007
         By: Hassan Ahmad, Esq.
             David Roche, Esq.

  HURLEY, Senior District Judge

                              Nature of Charges

             The defendant, Elvis Redzepagic,        ("defendant" or

  ("Redzepagic"), is charged with two counts of attempting to

  provide material support to a foreign terrorist organization

  ("FTO") in violation of 18 U.S.C.       §   2339B(a) (1) - specifically,

  attempting to provide himself to the Islamic State of Iraq and

  al-Sham ("ISIS'') and the al-Nusrah Front.         The charges arise from

  defendant's efforts to enter Syria through Turkey in 2015 as

  alleged in Count One and to enter Syria in 2016 through Jordan as

  set forth in Count Two.
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 2 of 28 PageID #: 773




           JTTF Agents Arrest of Defendant and Questioning

              Agents of the Federal Bureau of Investigation New York

  Joint Terrorism Task Force {"JTTF") interviewed the defendant on

  February 2, 2017.         That interview came about after members of the

  Suffolk County Police Department arrested Redzepagic for

 misdemeanor possession of marijuana.          During the arrest

  processing, he is reported to have become "verbally combative and

  [to have] spontaneously stated that he was going to 'leave this

  country and come back with an army -        Islam is coming.'"     Gov't's

  Opp'n to Def. 's Pretrial Motions,       {Doc. #97), at 4.    That comment

  apparently spurred a call to the JTTF, members of which arrived

  shortly and interviewed defendant on February 2 nd and again on

  February 3 rd ,   2017.    During those interview sessions, he provided

  information about the subject trips to both Turkey and Jordan,

 with the intended destination to be Syria.          If that goal was

  realized, he was to join his cousin, a leader of ISIS, in that

  organization's jihadist activities.

              Armed with the information provided by Redzepagic in

 early February, and after verifying much of that information by

  checking, inter alia, travel and hotel records, agents went to

  the Redzepagic's home on March 3, 2017.         There, and on that date,

 the agents executed a warrant for his arrest for the instant

  federal crimes signed by a magistrate judge of the Eastern

  District of New York.        What followed was six plus hours of

 questioning of the defendant by the agents with periodic breaks.
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 3 of 28 PageID #: 774




  Those sessions were the subject of audiovisual recordings.

             The foregoing is intended primarily to furnish a

  sequential listing of the events surrounding Radzepagic's arrest

  and questioning; it does not detail what transpired during those

  points in time, either from the government's or the defendant's

  perspective.    Such detailed information, together with the

  concomitant views of the facts and associated arguments of the

  parties, will be supplied during the discussions of each of the

  defendant's pretrial motions infra.

            Defendant's Pretrial Motions and Decision Format

             By Notice of Motion dated September 5, 2019, defendant

  seeks a dismissal of the indictment for its "fail[ure] to state

  an offense with sufficient particularity," 1 coupled with various

  applications to suppress his recorded and non-recorded

  statements to law enforcement as well as the fruits obtained via

  searches of his computer, cell phone, and social media accounts.

 Additionally, he requests an order directing the government to

  provide a Bill of Particulars plus additional items of discovery.

  See Def. 's Not. of Motion (Doc. #93).


          Defendant's application to dismiss the indictment was
  denied by the Court in a bench decision given on January 23,
  2020.

         During oral argument on that date the government
 addressed the Court's concern as to the word "including" with
 reference to the "material support" intended to be provided by
 defendant by indicating that its proof as to that element would
 consist solely of himself, not anything else.

                                       3
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 4 of 28 PageID #: 775




               By way of format,   I well address and decide in this

  Memorandum and Order those applications of Redzepagic which are

  currently ready for final adjudication and indicate which ones do

  not fall within that category.

                     Demand for Bill of Particulars

        1.   General Nature of the Requests

               The Defendant's first of sixteen requests for

  particulars reads: "With respect to Count One, state the nature

  and date of any and all actions of the defendant upon which the

  prosecution will rely to establish that the defendant intended

  to provide material support to ISIS."         Id. at 24   (emphases in

  original}.

               To the extent the first request seeks a preview of the

  government's evidence bearing on an element of its case against

  defendant - which it does - the same characteristic is found, to

  vary degrees, in the other fifteen requests.

       2.    Defendant's Position

               The following excerpt from defendant's memorandum

  provides his claimed need for the particulars sought:

                   The above requested particulars are
               essential to the preparation of a defense in
               this matter.   The government should have to
               state well in advance of trial what actions
               of defendant they are claiming prove that he
               intended to and actually attempted to join
               ISIS and al-Nusra Front or otherwise
               attempted to provide material support to
               either or both organization(s}. Likewise,
               the government should be required to state

                                       4
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 5 of 28 PageID #: 776




              which statement of the defendant they will be
              claiming establish the defendant's intent to
              prove he attempted to commit the charged
              crimes.

                The government is in possession of several
             thousand pages of the defendant's social
             media communications in addition to the hard
             drive of his computer and all of his cell
             phone data. The government also possesses a
             videotape of an approximately six hour long
             videotaped interrogation and claims that the
             defendant made additional statements to
             government agents that were not recorded.
             Upon information and belief, the government
             also intends to present evidence at trial
             that the defendant made admissions and
             utterances to cooperating witnesses. 2  The
             defendant should be provided with the
             requested particulars of statements that the
             government intends to use at trial so that he
             can adequately prepare a defense including
             preparation and presentment of appropriate
             argument as to whether any such statements
             are privileged, overly prejudicial or
             inadmissible for any reason. Without such
             requested particulars being provided well in
             advance of trial, the defendant will be
             prevented from preparing an adequate and
             effective defense.

  Id.   at 27.

        3.   Government's Position

              In opposing each of the particulars sought, the

 government highlights,~, that the two counts in the

 accusatory instrument are straightforward and precisely delineate

 the charged criminality.

              In the government's view, the indictment considered in


        2
          The source of the "information and belief" is not
  identified.

                                       5
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 6 of 28 PageID #: 777




  conjunction with the voluminous additional information provided

  to the defense in such documents as the complaint and the warrant

  affidavit, more than satisfy the goals sought to be advanced by a

  bill of particulars.      Thus, the government deems the request as

  both unnecessary and out-of-sync with applicable law.

        4.   Applicable Law

               Defendant's request for a bill of particulars is

  brought pursuant to Rule 7(f) of the Federal Rules of Criminal

  Procedure.    That subdivision of the Rule allows a defendant "to

  identify with sufficient particularity the nature of the charge

  pending against him, thereby enabling [him] to prepare for trial,

  to prevent surprise, and to interpose a plea of double jeopardy

  should he be prosecuted a second time for the same offense."

  United States v. Bortnovsky, 820 F.2d 572, 574         (2d Cir. 1987).

  Given that the effect of a bill of particulars may well be to

  limit the government's proof at trial to the particulars

  provided, see e.g., United States v. Glaze, 313 F.2d 757, 769 (2d

  Cir. 1963) (internal citations omitted), "[a] bill of particulars

  should be required only where the charges of the indictment are

  so general that they do not advise the defendant of the specific

  acts of which he is accused."       United States v. Torres, 901 F.2d

  205, 234   (2nd Cir. 1990).

               "In determining whether a bill of particulars is

 warranted the important question is whether the information


                                       6
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 7 of 28 PageID #: 778




  sought is necessary,   3   not whether it is helpful.     Consistent with

  this principle, courts generally deny requests concerning the

  whereas, when and with whom[] of the crime" United States v.

  Perryman, 881 F. Supp. 2d 427, 430 {E.D.N.Y. 2012) {internal cites

  and most internal quotation marks deleted).

        5.   Defendant is not Entitled to the Bill of
             Particulars Sought

             The sixteen requests made by Redzepagic all are geared

  solely to obtaining a preview of the government's evidence absent

  any convincing argument that such information is somehow

  discoverable under Rule 7{f) and related case law.           Such advance

  notice surely would be helpful to the defense.          By way of an

  example, it would lessen the likelihood of defendant being

  surprised at trial by the prosecution moving an unanticipated

  item of proof into evidence.       But, as noted, "helpfulness" is not

  the appropriate standard in evaluating an application for a bill

  of particulars.     Instead, "necessity" must be the analytical

  focal point.    Yet that subject is barely addressed in defendant's

  otherwise well crafted submission presumably because no necessity



       3
         In determining whether defendant has established
 "necessity," the Court's consideration is not confined to the
 indictment. Additional sources of information such as, for
 example, the Complaint {Def.'s Ex. 10 to Not. of Motion) are also
 germane although here, parenthetically, such additional
 references appear unnecessary.   See United States v. Walsh, 194
 F.3d 37, 47 (3d Cir. 1999) ("a bill of particulars is not
 necessary where the government has made sufficient disclosures.
 . . by other means. ") .

                                       7
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 8 of 28 PageID #: 779




  exists.

             Defendant does complain about the paucity of material

  contained in the discovery thus far provided as to Count Two.

  Def.'s Reply to Gov't's Opp'n to Def. 's Pretrial Motions (Doc.

  #97) at 4 (the government in its opposition papers "fails to

  point out that the overwhelming majority of the combined

  disclosure all pertain to the defendant's travel to Turkey, the

  first count of the indictment, and nothing of substance towards

  the defendant's travel to Jordan, the second count of the

  indictment".)    In an effort to cure that purported deficiency,

  defendant cites the Second Circuit decision in United States v.

  Bortnovsky and its language identifying the purposes of a bill of

  particulars as including to permit an accused "to prepare for

  trial" and "prevent surprises."          United States v. Bortnovsky, 820

  F.2d at 574.    However that languages must be viewed in context.

             Bortnovsky sought the information requested in his bill

  of particulars to understand the nature of the charges he faced.

  From a perusal of the indictment he surely knew he was accused of

  a scheme to defraud certain governmental agencies through the

  submission of false and inflated insurance claims related to

  several falsely reported burglaries.

             Bortnovsky endeavored to learn which of the reported

 burglaries referenced in the indictment never actually occurred

 according to the government, and which of the numerous documents


                                       8
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 9 of 28 PageID #: 780




  referenced therein supposedly were falsified.            The government's

  response to defense counsel's demand for some specificity was met

  by the prosecution permitting defense counsel "to inspect and

  copy some 4,000 documents."       Id.       Defense counsel subsequent

  effort to obtain the needed information pursuant to Rule 7(f) was

  rejected by the trial court.

             Bortnovsky's post conviction appeal to the Second

  Circuit was successful as reflected in the following excerpt from

  the Court's decision:

                We conclude that appellants were hindered
             in preparing their defense by the district
             court's failure to compel the Government to
             reveal crucial information: the dates of the
             fake burglaries and the identity of the three
             fraudulent documents. Appellants were forced
             to explain the events surrounding eight
             actual burglaries and to confront numerous
             documents unrelated to the charges pending.
             In effect, the burden of proof impermissibly
             was shifted to appellants. While we commend
             the Government for cooperating in the turning
             over of documents prior to trial, we do not
             look with favor on the manner in which the
             government conducted the prosecution.   The
             relevance of key events was shrouded in
             mystery at the commencement and throughout
             the trial. The Government did not fulfill
             its obligation merely by providing mountains
             of documents to defense counsel who were left
             unguided as to which documents would be
             proven falsified or .which of some fifteen
             burglaries would be demonstrated to be
             staged. Appellant Bortnovsky's counsel was
             particularly susceptible to being waylaid by
             such a tactic as he had only four days within
             which to prepare a defense.   In sum, we find
             that the district court erred by failing to
             grant a bill of particulars which was vital
             to appellants understanding of the charges

                                          9
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 10 of 28 PageID #: 781




              pending and to the preparation of a defense
              and which would have prevented the Government
              in its attempt to proceed furtively.

  Id. at 574-75.

              Here, unlike in Bortnovsky, Redzepagic does not need a

  bill of particulars to understand the charges he faces.            The

  indictment is free of confusing surplusage and unequivocally

  states in readily understandable language the crimes charged.

              In sum, the Court, based on the information and

  arguments advanced rejects defendant's claimed need for any of

  the sixteen particulars sought.        In those requests, he seeks in

  essence, a preview of the government's evidence, a goal

  inconsistent with the appropriate function of a bill of

  particulars.

                   Defendant's Other Discovery Requests

              Thus far defendant has been provided "with significant

  discovery spread over 14 separate productions."           Def. 's Memo. in

  Support at 28.     He now moves under Rule 16 of the Federal Rules

  of Criminal Procedure to compel the following additional items to

  be furnished:

              A.   identity of government's informants;

              B.   "any and all recordings, reports, summaries and

  notes concerning interviews by law enforcement of Mr.

  Redzepagic's family members, friends and associates regarding the

  subject matter of this case or in connection to this case in any


                                       10
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 11 of 28 PageID #: 782




  way" [; ]

              C. "[t]o the extent that the government possesses, is

  aware of, or has reason to be aware of any information

  potentially favorable to the defendant, including any information

  provided by witnesses or community members pertaining to Mr.

  Redzepagic's mental state, such information should be provided to

  the defense forthwith" [;]     [and]

              D. "[t]o the extent that the government possesses, is

  aware of, or has reason to be aware of any records, reports or

  communications prepared by foreign law enforcement agencies,

  including any such materials prepared by or received from any

  Turkish and/or Jordanian and/or Montenegran law enforcement

  agencies regarding Elvis Redzepagic, said materials should be

  provided to the defense forthwith."         Id. at 218-30.

              The government opposes each of the requests as

  untethered to "a sufficient legal or factual basis."            Gov't's

  Opp'n to Def. 's Pretrial Motions (Doc. #97) at 61.

                    A.   Names of Informants

              With respect to request A seeking the names of any

  informants, the support furnished is scant consisting of a

  conclusory assertion of need and a cite to Roviaro v. United

  States, 353 U.S. 53 (1957).

              In Roviaro, the "John Doe" informant was "the sole

  participant, other than the accused in the transaction charged."


                                         11
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 12 of 28 PageID #: 783




  Id. at 64.     It appeared he had relevant information that likely

  would have been helpful to the defense had the government not

  withheld his identity.      Whether the informant or informants in

  Redzepagic possess comparable information to John Doe's in

  Roviaro is unknown to the Courts.         Also unknown, and not even

  addressed by the movant, is the manner in which the informant's

  testimony might aid the defense.          See United States v. Flaharty,

  295 F.3d 182 (2d Cir. 2002).

               In the final analysis, the answer to the question of

  whether Redzepagic is entitled to the identifications sought

  involves a balancing process weighting "the public interest in

  protecting the flow of information against the individual's right

  to prepare his defense.       Whether a proper balance renders

  nondisclosure erroneous must depend on the particular

  circumstances of each case, taking into consideration the crime

  charged, the possible defenses, the possible significance of the

  informer's testimony, and other relevant factors."           Roviaro v.

  United States, 353 U.S. at 62.

               I have not been furnished with the necessary

  information to weigh the competing interests involved.            That

  deficiency is to the detriment of defendant since he bears "the

  burden of showing the need for disclosure."          United States v.

  Fields, 113 F.3d, 313, 324 {2d Cir. 1997).          Having failed to

  satisfy his obligation, defendant's application for the identity


                                       12
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 13 of 28 PageID #: 784




  of the informer or informants is denied.

                    B.   Production of Recordings, Reports,
                         Summaries and Notes of Government
                         Interviews of Defendant's Family
                         Members, Friends and Associates

              Movant provides no authority or argument in support of

  this request.     But as aptly noted by the government:

                  The government . . . has no general duty
              to disclose the statements of its witnesses
              in advance of trial.        Rule 16 expressly 'does
              not authorize the discovery or inspection of
              ....       statements made by prospective
              government witnesses except as provided in 18
              U. S. C. § 3 5 0 0 . ' Fed. R. Crim. P. 16 (a) ( 2) . .
                     Section 3500 provides that 'no statement
              or report in the possession of the United
              States which was made by a Government witness
              or prospective Government witness (other than
              the defendant) shall be the subject of
              subpoena, discovery, or inspection until said
              witness had testified on direct examination
              in the trial of the case.'        18 U.S.C. §
              3500 (a).

  Gov't's Opp'n to Def.'s Pretrial Motions (Doc. #97) at 60.

              Accordingly, Request Bis denied.

                    C.   Brady Request

              The government represents that it is aware of its

  discovery obligations under Federal Rule of Criminal Procedure 16

  and federal case law including Brady v. Maryland, 373 U.S. 83

  (1963).    Not only is it aware of its obligations, but it gives

  its assurances that it has complied, and will continue to comply

  with those obligations throughout the pendency of the case.

  Gov't's Opp'n to Def. 's Pretrial Motions (Doc. #97) at 64.


                                        13
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 14 of 28 PageID #: 785




  Defendant has proffered nothing to question the accuracy of those

  representations.

              Accordingly Request C is denied on the ground that its

  resolution is unnecessary because of the government's past and

  ongoing compliance.

                    D.   Production of any Records, Reports
                         or Communications Prepared by Foreign
                         law Enforcement Agencies Possessed
                         by the Government

              Here, like with requests Band       c,   the request is made

  absent any authority or accompanying argument.

              In any event, the request as framed is overly broad.

  The government is not obligated to turn over the materials

  sought.    Cf. Fed. R. Crim. P. 16(a) (2).

                    Defendant's Suppression Motions

        1.   General Nature of Request

              The defendant moves to suppress statements he made to

  law enforcement agents on February 2~, February 3~, and March 3~

  of 2017, as well as the fruits of the consents he provided to the

  law enforcement personnel permitting the search of his Facebook

  and Instagram accounts, laptop computer, and cellular telephone.

  In addition, he seeks the suppression of apparently the same

  computer, cell phone and social media materials recovered by

  members of the JTTF upon the execution of two search warrants

  signed by Magistrate Judge Gold.

        2.   Defendant's Position

                                       14
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 15 of 28 PageID #: 786




              With respect to the portion of the suppression motion

  dealing with statements made to law enforcement, he claims that

  although he was provided with his Miranda rights by the agents,

  his waiver of those rights was not the product of a voluntary,

  knowledgeable and intelligent decision on his part.            He avers in

  his affidavit with respect to the March 3 rd statements that he

  had consumed controlled substances the night before and had not

  slept in the interim between the drugs' ingestion and the

  commencement of the questioning.           As a result, he proffers, he

  was exhausted and unable to concentrate.           Moreover he understood

  that the agents would not let him sleep until the questions they

  were propounding were answered to their satisfaction.            That

  scenario is said to have created a coercive setting for the

  interrogation.     Somewhat similar complaints are made by

  Redzepagic in his affidavit concerning the February 2~ and 3~

  sessions.    At the very least, he seeks a hearing.

              With respect to the search warrants pertaining to his

  cell phone, computer, and social media accounts defendant

  maintains that had the agents informed Judge Gold of his drug

  dependency and of other relevant information probable cause would

  not have been found to exist and the warrants would not have

  issued.

        3.    Defendant's Belated Affidavit

              The defendant's original motion to suppress lacked an


                                        15
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 16 of 28 PageID #: 787




  affidavit from the defendant.        As a result, the government

  understandably moved for a denial of the motion on that ground,

  citing a host of cases including United States v. Watson, 404

  F.3d 163, 167 (2d Cir. 2005).        That fatal flaw was cured in

  defendant's reply papers which included Redzepagic's affidavit.

  Therein he states in paragraphs 5 through 11 as follows:

        5.    My thought processes and ability to listen
              and understand were impaired by drugs when I
              spoke with government agents on February 2,
              2017, February 3, 2017, and March 3, 2017.

        6.    When I spoke with the government agents, I
              was unable, due to my drug abuse, to
              understand and did not understand that the
              agents were asking me to waive rights.

        7.    When I spoke with the government agents, I
              was unable, due to my drug abuse, to
              understand and did not understand that I was
              a suspect in a case, nor did I understand the
              possibility that my statement could be used
              against me in a criminal prosecution.

        8.    When I spoke with the government agents, I
              was unable, due to my drug abuse, to
              understand and did not understand that I had
              the right to have refused to speak with the
              agents.

        9.    When I spoke with government agents, I was
              unable, due to my drug abuse, to understand
              and did not understand that I had the right
              to have an attorney present during my
              questioning.

        10.   When the government agents asked me on
              February 3, 2017 to consent to a search of my
              electronic devices, I was unable, due to my
              drug abuse, to understand and did not
              understand that I had an option to refuse
              consent.


                                       16
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 17 of 28 PageID #: 788




        11.   At the time that the agents questioned me on
              March 3, 2017, I was physically and mentally
              exhausted from drug use and lack of sleep.   I
              desperately needed to sleep but believed,
              based on interactions with the agents, that I
              would not be permitted to sleep until the
              questioning concluded.

  Def.'s Nov. 28 Aff. attached to his Reply (Doc. #99).

        4.    Government's Position

              As earlier noted, the government cited the defendant's

  failure to include with his original submission an affidavit

  detailing how his constitutional rights were violated.            That

  deficiency was corrected via the submission of the affidavit

  partially quoted above.       However, that doesn't necessarily answer

  the question of whether the motions to suppress lend themselves

  to resolutions solely on the materials presently before the Court

  as the government originally and still urges.

               In the government's view no hearing is required even

  after receipt of defendant's affidavit.         Those reasons are said

  to include the March 3 rd audiovisual recordings which fully

  captures what transpired during those sessions.           The recordings

  show the defendant's acknowledgment that he "was adequately

  advised of his Miranda rights and made a knowing, intelligent,

  and voluntary waiver."      Gov't's Opp'n to Def. 's Pretrial Motions

   (Doc. #97) at 26.    To the extent defendant maintains that his

  drug usage somehow should be deemed to override what the

  recordings show as to his Miranda warnings and consent to search,


                                       17
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 18 of 28 PageID #: 789




  the government cites Albany v. Keane for the proposition that

  "[e]ven evidence of a defendant's intoxication . . . does not

  preclude a finding of knowing and intelligent waiver provided

   [the defendant] appreciate[d] the nature of the waiver."           Alvarez

  v. Keane, 92 F. Supp. 2d 137, 150 {E.D.N.Y. 2000).            In essence,

  the government contests the need for a hearing given the

  attendant circumstances.

        5.   Discussion

               The defendant does not dispute that the audiovisual

  recordings of the questioning on March 3 rd accurately reflects

  the dialogue which occurred between the agents and himself on

  that date.     Nor does he contend that during the breaks in the

  sessions that relevant interaction occurred.

               But the apparent agreement as to the completeness of

  the March 3 rd recordings does not obviate the corresponding need

  for a hearing as to the Miranda issue.         The Court has an

  obligation to evaluate the representations contained in the above

  quoted sections of Redzepagic's November 28, 2019 affidavit in

  context.     If, for example, the evidence from whatever source

  shows that he did not understand his Miranda rights including his

  right to remain silent due to his poor physical condition and the

  interrogation environment, that would warrant the suppression of

  the related statements thereafter provided.          See generally United

  States v. Taylor, 745 F.3d 15 {2d Cir.2013).


                                       18
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 19 of 28 PageID #: 790




              Even though the recordings of the March 3 rd session,

  viewed in isolation, seem to indicate that Redzepagic was

  provided with Miranda warnings, and made a knowing, voluntary and

  intelligent decision to proceed nonetheless - and also consented

  during the course of the questioning to the subject searches -

  that in and of itself is not dispositive of the issue under

  discussion.

              Procedurally, no foundation has yet been laid for the

  receipt into evidence of the March 3 rd audiovisual tapes.           And

  I've heard no testimony via audiovisual means or otherwise

  concerning the February 2 nd and 3 rd questioning.       Moreover, given

  the conflicting positions taken by the parties bearing on the

  mindset of the defendant at the times in question, I will be

  required as the hearing judge to determine where the truth lies.

  That process typically entails weighing testimony and making

  credibility determinations based, at least in part, on the

  Court's assessment of the witnesses' demeanor during direct and

  cross examination.

              In sum, defendant's request for a hearing is granted to

  address whether he voluntarily and knowingly waived his Miranda

  rights which he seemingly acknowledges were provided to him by

  the agents, and whether the purported consents he gave were

  voluntarily in nature.

              As to defendant's motion targeting the search warrant


                                       19
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 20 of 28 PageID #: 791




  application submitted to Judge Gold, that subject will be

  addressed infra in the next section of this memorandum.

   Application to Suppress the Fruits of the Two Search Warrants

        1.   General Nature of Reguest

              On February 5, 2017, the Hon. Steven M. Gold, United

  States Magistrate Judge for the Eastern District of New York

  signed two search warrants in the captioned case, both predicated

  on the same twenty two page affidavit.         See the following

  exhibits attached to Def.'s Not. of Motion {Doc. #93): Ex. 5

  {authorizing the search of Redzepagic's Facebook EMail Account)

  and Ex. 6 targeting defendant's Apple iPhone and his Apple

  Mackbook Pro); see also Ex. 7, that being the just referenced

  common affidavit submitted in support of both search warrants.

              Defendant seeks an order suppressing the fruits

  realized upon the execution of the subject warrants.

        2.   Defendant's Position

              Defendant contends that his "Fourth Amendment rights

  were violated by the government's searches of his private social

  media accounts, computer and cell phone because the warrants were

  unconstitutionally overbroad and unreasonable.          Accordingly, the

  fruits of those searches should be suppressed."           Def. 's Mero. in

  Support of relief sought in Not. of Motion {Doc. #93) at 20.             Not

  only are the warrants overbroad warranting suppression, they are

  said to also be deficient as "insufficiently particularized."


                                       20
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 21 of 28 PageID #: 792




               Defendant also argues that the affidavit in support was

  fatally defective for omitting certain "critical information"

  which should have been provided to Judge Gold.           Id. at 23.

  "[H]ad the Magistrate Judge known [, inter alia] that Mr.

  Redzepagic was a troubled drug addicted young man with a history

  of delusions and hearing voices they 5 would not have issued the

  warrant and would not have issued the extremely broad warrants

  requested."     Id.

        3.    Government's Position

               In response, the government proffers that the warrants

  neither suffer from overbreadth nor lack of particularization,

  and that the supposedly critical information absent from the

  supporting affidavit is not material.         And even if, arguendo,

  material, its inclusion would not effect the finding of probable

  cause.

        4.    Discussion

               a) Overbreadth



        4
          Although related, overbreadth and lack of particularity
  are distinct legal concepts.   "Overbreadth" is present when
  probable cause is absent as to some or all of the items targeted
  for seizure.   "Particularity" pertains to the requirement that a
  warrant be "sufficiently particularized on its face to provide
  the necessary guidelines for the search by the executing
  officers." United States v. Hernandez, 2010 WL 26544 at *7
  (S.D.N.Y. Jan. 6, 2010).
        5
             Both warrants were issued by Judge Gold.

                                       21
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 22 of 28 PageID #: 793




              The scope of the electronic information that the

  government was authorized under the warrants to seize for

  purposes of inspection was very broad even though much, probably

  most of the items involved were free of criminal taint.            But that

  doesn't render the warrants overly broad.          See In re Warrant for

  All Content   &   Other Info. Associated with the Email Account

  xxxxxxx@gmail.com Maintained at Premises Controlled by Google,

  Inc., 33 Supp.3d 386, 393 (S.D.N.Y. 2014), as amended (Aug. 7,

  2014) ("We view it as well established that a search warrant can

  properly permit the Government to obtain access to electronic

  information for purposed of a search even where the probable

  cause showing does not apply to the entirety of the electronic

  information that is disclosed to the Government.") See also

  United States v. Ulbricht, 858 F.3d 71, 101-02 {2d Cir.

  2017) (approving search in the sense of inspection of defendant's

  entire Facebook account and laptop based on probable cause to

  believe that evidence of identified criminal activity is likely

  to be included among the reams of materials included therein);

  United States v. Westley, 2018 WL 3448161 (D. Conn. July 17,

  2018); and advisory committee's note to 2009 amendment to Fed. R.

  Crim. P. 41(e) (2) (discussing two step process often entailed in

  executing a search warrant involving computers and other

  electronic storage media).

              It should also be noted that the two-step


                                       22
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 23 of 28 PageID #: 794




  inspection/seizure process discussed above in the context of

  overbreadth is also relevant to "particularly" next discussed.

  To the extent probable cause as described in the warrants sets

  the appropriate parameters for the seizure of information for

  evidentiary purposes, it serves to guide the person or persons

  who execute the warrants as to the appropriate focus for his or

  her efforts.

              b) Particularity

              The subject search warrants are "sufficiently

  particularized on [their] face[s] to provide the necessary

  guidelines for the search by the executing officers."            United

  States v. Hernandez, 2010 WL 26544 at *7         (S.D.N.Y. Jan. 6, 2010).

  They, along with their Attachments, identify the specific

  offenses for which law enforcement had probable cause, that being

  information bearing on "violations of Title 18, United States

  Code, Sections 2339B(a) (1) (providing, conspiring to provide, or

  attempting to provide material support and resources to a foreign

  terrorist organization and lOOl(a) (1)-(2) (concealing material

  facts or making false statements), involving the owners and users

  of the [targeted devices], their co-conspirators, associates and

  others with or about whom they have communicated, since January

  1, 2014."    See Attachments Band D to Exs. 5 and 6 respectively

  to Def.'s Not. of Motion (Doc. #93).

              In specifically detailing the criminal conduct under


                                       23
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 24 of 28 PageID #: 795




  investigation, the search warrants provide the necessary guidance

  to the executing officers as to which items may be seized as

  potential evidence based on probable cause as distinct from

  electronic information which may be briefly viewed to see if they

  fall within that category.        And the search warrants clearly

  identify the Redzepagic computer devices and social media sites

  as the objects to the searched.

                In view of the foregoing, the search warrants pass

  muster as to "particularity" under Second Circuit law.            See

  United States v. Ulbricht, 858 F.3d at 99 ("To be sufficiently

  particular under the Fourth Amendment a warrant must satisfy

  three requirements . . . .        The warrant must (1)    "identify the

  specific offense for which the police have established probable

  ca use";   ( 2)   "des er ibe the place to be searched"; and ( 3) "specify

  the items to be seized by their relation to designated crimes."

   (Internal cites deleted).

                c) Omitted Material

                Finally with respect to the February 5, 2017 search

  warrants, Redzepagic contends the underlying application

  submitted to Judge Gold was misleading thereby rendering the

  warrants suspect to the degree of requiring, at the very least,

  "a hearing pursuant to Franks v. Delaware, 438 U.S. 154, 155-56

  (1978) to determine whether the relevant evidence actually

  supports the issuance of search warrants and whether the issuing


                                        24
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 25 of 28 PageID #: 796




  magistrate []    [was] misled by the selective information presented

  to [him]."     Def.'s Not. of Motion (Doc. #93) at 24.

               Five items of "critical information" are said to be

  missing from the warrant application including defendant's "long

  and verifiable history of drug addiction" and his mother's report

  that he on occasion exhibited "delusional and psychotic

  behavior." 6    Id. at 23.

               The government's response is multifaceted.         It includes

  challenging the materiality of the claimed admissions.            With

  respect to the request for a Franks hearing its position is that

  defendant "makes no allegation [- no less a substantial

  preliminary showing as required by Franks to warrant a hearing-]

  that the agents acted intentionally or recklessly in omitting the

  specified information from the affidavit[]."          Gov't's Papers in

  Opp'n (Doc. #95) at 50.

               The Court concludes that the government - which has the

  burden of proof - clearly has the better side of the argument on

  the omissions issue.      The central question is whether "the

  alleged . . . omissions were necessary to the issuing judge's

  probable cause finding."       United States v. Canfield, 212 F.3d

  713, 718 (2d Cir. 2000).       As the government notes: "Whatever the

  extent of the defendant's drug use and erratic behavior, it was



        6
         Whether the behavior occurred contemporaneously with his
  usage of controlled substances is not addressed.

                                       25
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 26 of 28 PageID #: 797




  not so severe as to erase this independent and objective evidence

  - it neither calls into question the credibility of the

  defendant's admissions nor provides a defense to the crimes."

  Gov't's Papers in Opp'n (Doc. #95) at 52.          In addition, the

  accuracy of many of the defendant's early February statements of

  fact were independently corroborated by the agents as evident

  from a perusal of the February 5 th Affidavit in Support.

              In sum, adding the five items said to have been

  recklessly withheld from Judge Gold to the probable cause

  analysis does not destroy his probable cause determination.

              In essence, the materiality of the five items is

  problematic and, in any event, "there was sufficient information

  untainted by the alleged deficiencies to establish probable cause

  justifying issuance of the warrant."         United States v. Levasseur,

  816 F.2d 37, 42 (2d Cir. 1987).

  5.   Conclusion re Application to Suppress the Fruits
       Realized Upon Execution of the two Search Warrants

              Judge Gold found probable cause.        That determination is

  entitled to "great deference"; indeed, ''any doubt as to the

  existence of probable cause [should] be resolved in favor of

  upholding the warrant."       United States v. Salameh, 152 F.3d 88,

  113 (2d Cir. 1998).      And, even if, arguendo, the warrant was not

  supported by probable cause, it appears that the officers who

  conducted the search proceeded in good faith reliance on a

  facially valid warrant.      To the extent that's true, that would be

                                       26
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 27 of 28 PageID #: 798




  an independent ground to deny the instant motion.           United States

  v. Leon, 468 U.S. 897, 918-23 (1984).

              For the above reasons, I find that the government has

  established, based on the information currently before me, that

  the fruits obtained upon execution of the two February 5, 2017

  warrants are admissible.       However, one part of the puzzle remains

  out-of place.

              Much of the information in the warrant application is

  derived from the questioning of Redzepagic conducted on February

  2nd and 3rd of 2017.      It is conceivable that a "fruit of the

  poisonous tree" argument could be advanced if the government

  loses the pending Miranda and constitutional attack focused on

  the early February statements.        Accordingly I will not enter a

  final order on this part of defendant's application until that

  threshold issue is resolved.

                                  CONCLUSION

              All of defendant's applications in his Notice of Motion

  dated September 6, 2019 (Doc. #93) are denied except to the

  extent (1) a hearing will be held regarding the Miranda and

  constitutional issues broached by the defense regarding the

  questioning of Redzepagic by members of law enforcement on

  February 2, February 3, and March 3, all of 2017.           The parameters

  of the hearing will include not only the admissibility of

  incriminating statements said to have been uttered by Redzepagic


                                       27
Case 2:17-cr-00228-DRH-AKT Document 125 Filed 09/02/20 Page 28 of 28 PageID #: 799




  but also the consents he provided to search his social media

  sites and computer devices; and (2) given that some of the

  statements from the February 2nd and 3rd interrogation sessions

  were presented to Judge Gold in the February 5, 2017 application

  for the subject search warrants, a decision on Redzepagic's

  motion to suppress the fruits of those warrants will be held in

  abeyance pending the conclusion of the suppression hearing.             The

  same is true as to the consents to search. 7

              SO ORDERED.

  Date: September t2- , 2020
        Central Islip, New York



                                                                       .S.D.J.




        7
          Contemporaneously with the defendant moving for the items
  of relief which are the subjects of this decision, the government
  moved for an order to preclude the defense from calling witnesses
  at trial to testify about defendant's abuse of controlled
  substances and certain instances of bizarre behavior.   That
  motion by the government will be addressed in another and
  subsequent decision.

                                       28
